08/19/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court No. DA 18-0637
                                                                                  Case Number: DA 18-0637




STATE OF MONTANA

             Plaintiff and Appellee,

      v.

MARK MENDOZA

             Defendant and Appellant.



                           GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until September 25, 2020 to prepare, file and serve the

Appellant’s reply brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 19 2020